Per Curiam.
After our decision in the above case was filed, the petitioner by permission of the court presented a motion for leave to reargue. He contends therein that the court fias either overlooked or misconceived certain evidence as it relates to the possibility of the reconciliation of the parties. Upon consideration thereof we are of the opinion that such assertions as to the state of the record raise an issue of sufficient importance to warrant further arguments on the narrow issue of the possibility of a reconciliation in the circumstances stated.
As thus restricted motion for leave to reargue is granted.